Citation Nr: 0506397	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  00-19 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for service-connected 
discogenic disease of the lumbar spine, lumbar strain, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M.  Schlecht, Counsel




INTRODUCTION

The veteran had active service from June 1971 to December 
1971.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from a March 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which, in pertinent 
part, assigned an increased, 40 percent evaluation, but no 
higher evaluation, for discogenic disease, lumbar spine, and 
lumbar strain.  The veteran timely disagreed with that 
evaluation in May 2000.  After the RO issued in August 2000 a 
statement of the case (SOC) prepared in July 2000, the 
veteran's timely substantive appeal was received in September 
2000.  In July 2003, the Board Remanded the claim.  The claim 
now returns to the Board following additional procedural 
development.

In his September 2000 substantive appeal, the veteran 
requested that he be afforded a "conformation hearing."  In 
November 2000, the RO asked the veteran's representative to 
assist VA to clarify what type of hearing the veteran was 
requesting.  No response to this request was received.  By a 
letter issued in November 2000, the RO advised the veteran 
that his request for a personal hearing had been received.  
The veteran did not respond to this letter.  In June 2003, 
the Board asked the veteran to indicate whether he wanted a 
hearing before the Board.  The veteran was advised to respond 
within 30 days, and was advised that if he did not respond 
within that 30-day period, his case would be remanded for a 
hearing before the Board at the regional office.  No response 
was received.  

The Board's July 2003 remand advised the veteran that, since 
he had not responded to the Board's June 2003 letter, the RO 
was being directed to contact the veteran and clarify his 
intentions with regard to his wish for a hearing.  By a 
letter issued in March 2004 by the Appeals Management Center 
(AMC), the veteran was asked to advise VA if he wished to 
have a hearing concerning his appeal.  The veteran did not 
respond.  The veteran was advised in the October 2004 
supplemental statement of the case (SSOC) that VA had sought 
clarification of the type of hearing the veteran was 
requesting, and that the veteran had not responded to the 
letters sent to him in April 2003, June 2003, or March 2004.  

The veteran has been afforded the opportunity to have a 
hearing.  He has not responded to requests to identify what 
type of hearing he wanted or where he wanted the hearing to 
be conducted.  His lack of response to multiple 
communications constitutes a withdrawal of his hearing 
request.  Appellate review may proceed.


FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the issue addressed in this decision 
has been obtained, and all statutory duties to the veteran 
have been met.

2.  The veteran's lumbosacral spine disability is manifested 
by pain and stiffness, objective findings of spasm of the 
paraspinal muscles on some examinations, use of a cane, use 
of a back brace, antalgic gait, radiologic evidence of 
discogenic disease, with disc bulge and neuroforaminal 
encroachment, use of Tylenol with codeine for pain, but not 
by weakness of the lower extremities, absent deep tendon 
reflexes, or orthopedic or neurologic impairment of the lower 
extremities, and the veteran has not identified records of 
ongoing treatment.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 40 
percent for discogenic disease, lumbar spine, lumbar strain, 
are not met.  38 U.S.C.A. §§ 1155, 5100-5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235-5243 (2004); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (as in effect prior to 
Sept. 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293, 5295 (as in effect prior to Sept. 23, 2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an evaluation in 
excess of 40 percent for his service-connected discogenic 
disease of the lumbar spine.

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
the or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The veteran's 
claim for an increased evaluation for a service-connected 
back disorder was submitted informally in May 1998, prior to 
enactment of the VCAA.  However, no final decision on the 
claim had been made at the time of enactment of the VCAA, and 
the VCAA is applicable to the claim.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Because the claim on appeal was submitted prior to enactment 
of the VCAA, and the March 2000 rating decision which 
assigned the 40 percent evaluation for the back disorder was 
also issued prior to enactment of the VCAA, no notice of the 
provisions of the VCAA was sent to the veteran prior to the 
determination which is the subject of this appeal. 

The veteran was advised of the criteria for an evaluation in 
excess of 40 percent in the discussion contained in the March 
2000 rating decision.  The July 2000 SOC (issued in August 
2000) advised the veteran of the evaluation criteria in 
Diagnostic Codes (DCs) 5292, 5293, and 5295, as in effect at 
that time, as well as notifying the veteran of the provisions 
of 38 C.F.R. § 3.321(b).

Another rating decision was issued in October 2002.  That 
rating decision again discussed the evidence required to 
substantiate entitlement to an evaluation in excess of 40 
percent for discogenic disease of the lumbar spine.  In a 
SSOC issued in March 2003, the RO provided the complete text 
of 38 C.F.R. § 3.159, as revised to incorporate and implement 
the VCAA.

In an April 2003 letter, the RO advised the veteran of VA's 
duty to notify him about the necessary evidence and to assist 
him to obtain evidence.  This April 2003 letter advised the 
veteran of the evidence necessary to establish entitlement to 
the benefit, and advised the veteran that he should submit 
the evidence within 30 days if possible, but also advised the 
veteran that he had up to one year to submit evidence.  

The veteran was advised in May 2003 that his claim was being 
transferred to the Board.  This letter advised the veteran 
that he could submit additional evidence.  No response was 
received.  In June 2003, the Board requested that the veteran 
clarify the type of hearing he had requested in his 
substantive appeal or indicate whether he still wanted a 
hearing.  The veteran did not respond to this letter.  

The Board's July 2003 Remand specifically advised the veteran 
of the enactment of the VCAA, and described generally the 
provisions of that act.  The Board's July 2003 Remand also 
advised the veteran he would be contacted regarding what type 
of hearing he was requesting.  The Board's July 2003 Remand 
further advised the veteran that the regulations governing 
evaluation of his service-connected lumbar discogenic disease 
had been revised effective in September 2002.

By a letter issued in March 2004, the AMC asked the veteran 
to clarify what type of hearing he was seeking.  The AMC also 
advised the veteran that he should identify or submit any 
treatment records pertinent to his back disability for 
treatment rendered since June 2000.  The veteran was also 
advised to identify any treatment received at a VA Medical 
Center.  The AMC advised of the veteran of the status of his 
appeal and of the evidence necessary to establish entitlement 
to an increased evaluation for his service-connected 
disability. 

An October 2004 SSOC advised the veteran of revisions to the 
criteria used to evaluate his service-connected back 
disorder, including the revisions effective September 23, 
2002 and the revisions effective September 26, 2003.  In 
addition, this SSOC advised the veteran of the possibility of 
evaluation of his disability under provisions governing 
neurological disabilities.  The SSOC advised the veteran of 
the criteria for evaluating intervertebral disk syndrome 
prior to September 23, 2002, advised the veteran of the 
criteria effective from September 23, 2002 through September 
25, 2003, and advised the veteran of the revised and 
renumbered provisions of Diagnostic Code (DC) 5243 as 
effective September 26, 2003, including the General Rating 
Formula for Diseases of the Spine and all clarifying notes.

The veteran was also notified that he had not responded to 
the letter requesting clarification of the type of hearing he 
wished to have regarding his appeal.  The SSOC advised the 
veteran of additional evidence received since the prior SSOC.  
This SSOC also included the complete text of 38 C.F.R. § 
3.159, as revised to incorporate and implement the VCAA.

The veteran was afforded VA examinations in November 1999 and 
in April 2002.  Some VA clinical records were obtained, but 
the veteran did not respond to requests that he identify 
private and VA providers of current treatment. 

The communications of record demonstrate that VA has complied 
with VCAA requirements to notify and assist the claimant.  
Even though less than a year has elapsed since the RO last 
advised the claimant of the complete text of 38 C.F.R. 
§ 3.159, the Board is not precluded from completing appellate 
review.  38 U.S.C.A. § 5103(b)).  

The Board finds that VA has done everything reasonably 
possible to assist the veteran to develop his claim.  In 
particular, the veteran has been afforded multiple 
opportunities to submit or identify evidence during the 
pendency of this claim, and has been afforded multiple 
opportunities to clarify whether he still wished to appear at 
a hearing regarding his appeal and to clarify what type of 
hearing he was seeking.  The veteran has been notified of the 
enactment of the VCAA and of VA's duties to him, in numerous 
items of written correspondence, including in an April 2003 
letter, in the Board's July 2003 remand, in a March 2004 
letter issued by the AMC, and in an October 2004 SSOC.  The 
Board finds that these items of correspondence are sufficient 
to meet each of the duties to notify and assist the veteran 
as set forth in the VCAA.  

It is noted that the decision of the Court in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing 
and replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, or that an essentially equivalent 
notification was provided.  

In this case, the initial AOJ decision was made prior to 
enactment of the VCAA, and so notice as required thereafter 
by the VCAA was not provided prior to the AOJ decision.  
However, following enactment of the VCAA, the veteran has 
been provided with notice of the enactment of the VCAA and 
with notices substantially equivalent to notice required 
under the provisions of the VCAA.  The content of the 
notices, as described above, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has noted above, the appellant has already 
been afforded numerous opportunities to submit 
additional evidence, and has been provided the complete 
text of 38 C.F.R. § 3.159, as revised to implement the 
VCAA.  The Board finds that the claimant has indeed been 
notified that he should provide or identify any and all 
evidence relevant to the claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
for an increased evaluation for a service-connected lumbar 
back disability may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
fully satisfied its duties to inform and assist the veteran 
as to the claim at issue here.  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the appellant's claim on the merits.  

Law and regulations, claim for increased evaluation for 
lumbar disability

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

The veteran's back disability is rated under 38 C.F.R. § 
4.71a, Diagnostic Code (DC) 5293, now renumbered as DC 5243 
(hereinafter, DC 5293/5243), and under DC 5292, now 
renumbered as DC 5237.  DC 5293/5243 provides the criteria 
for evaluating intervertebral disc syndrome (IVDS).  As noted 
above, the criteria used to evaluate that disorder were 
amended effective September 23, 2002.  The regulations 
governing evaluation of lumbosacral disability were again 
revised, effective in September 2003.  See 68 Fed. Reg. 
51,454-58 (Aug. 27, 2003).  As noted above, the veteran has 
been advised of the criteria for evaluating his back 
disability as in effect when he submitted his claim, and has 
been advised of each revision of the governing regulation and 
diagnostic code.

Prior to September 23, 2002, intervertebral disc syndrome 
manifested by moderate symptoms, with recurring attacks, is 
assigned a 20 percent evaluation.  Intervertebral disc 
syndrome manifested by severe symptoms, with recurring 
attacks and intermittent relief, is assigned a 40 percent 
evaluation.  Pronounced symptoms, that are persistent and 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief, warrant a 60 percent 
evaluation, the maximum schedular evaluation available under 
DC 5293.

Effective on September 23, 2002, the regulation governing the 
evaluation of IVDS, 38 C.F.R. § 4.71a, DC 5293, was revised.  
See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  Under the 
revised diagnostic code, evaluation of IVDS (pre-operatively 
or post-operatively) is based either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.

The revised regulation defines an incapacitating episode as a 
period of acute signs and symptoms that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurological manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Note 2 under the revised DC provides that, when 
evaluating on the basis of chronic manifestations, orthopedic 
disabilities should be evaluated using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  

Note 3 provides that, if IVDS is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment may be evaluated 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  67 Fed. 
Reg. 54,345 (2002).  

The revised regulatory provisions, at Note 2 to the General 
Rating Formula for Diseases and Injuries of the Spine, and at 
38 C.F.R. § 4.71, Plate V, specify, for VA compensation 
purposes, that normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  

Effective on September 26, 2003, DC 5293 has been renumbered 
as 5243, but it did not undergo any substantive changes, 
itself; however, a general rating formula for diseases and 
injuries of the spine was added that is applicable to DCs 
5235 to 5243.  Under the September 2003 revision, IVDS 
(preoperatively or postoperatively) is to be evaluated either 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.

The Board notes that, although the disability at issue may 
also be evaluated under DC 5237, which, from September 26, 
2003, pertains to lumbosacral strain, or, prior to that date, 
under DC 5295, or under DC 5292, for loss of range of motion.  
However, DCs 5295/5237 and 5292/5242 each provide a 40 
percent maximum schedular evaluation for limitation of motion 
without ankylosis.  The veteran does not have ankylosis of 
the lumbar spine, according to the clinical evidence.  As the 
veteran has already been awarded a 40 percent evaluation, 
further discussion of DC 5295/5237 or 5292/5242 would not be 
of benefit to the veteran, as those DCs do not authorize a 
more favorable result.  

When a diagnostic code provides for compensation based solely 
upon limitation of motion, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 must also be considered, and examinations upon 
which the rating decisions are based must adequately portray 
the extent of functional loss due to pain "on use or due to 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995).  See 
VAOPGCPREC 36-97 (stating that the provisions of 38 C.F.R. §§ 
4.40, 4.45 are applicable to ratings under DC 5293).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination and impaired 
ability to execute skilled movement smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse.  Id.

Under DCs 5285 to 5295, as in effect prior to September 2003, 
a veteran was entitled to separate evaluations for separate 
segments of the spine affected by a disability, unless only 
the first or last vertebra of an adjacent spinal segment was 
involved.  38 C.F.R. § 4.71a, DC 5285, Note.  Under the 
rating criteria as revised in September 2003, motion of the 
thoracolumbar spine is evaluated as a whole.  However, the 
veteran has been granted service connection only for 
disability of the lumbar spine, and further discussion of 
impairment of other portions of the spine is not applicable 
in this case.

Factual background

The veteran complained of lumbar pain in service.  Lumbar 
strain, mild, was the assigned diagnosis.  By a rating 
decision issued in February 1972, the veteran was granted 
service connection for lumbar strain, and that disability was 
evaluated as 10 percent disabling under DC 5293.  Effective 
in August 1979, the veteran's evaluation for that disability 
was increased to 20 percent.  That 20 percent evaluation 
remained in effect when the veteran submitted a May 1998 
informal claim for an increased evaluation for his service-
connected back disability.

In May 1998, radiologic examination of the lumbosacral spine 
disclosed narrowing of the L5-S1 interspace.  

At the November 1999 VA examination, the veteran reported 
daily back pain.  He reported sharp back pain if a car he was 
riding in would hit a bump or when he was walking on uneven 
ground.  He reported shooting pain radiating from the back to 
the lower extremities.  He reported flare-ups of pain after 
standing still for 30 minutes or sitting straight up for 30 
minutes.  He had increased pain with sneezing or walking up 
the three flights of stairs where he lived.  His gait was 
slow.  His posture was normal.  He arose from his chair in a 
guarded manner, and laid down and got up from the examining 
table slowly.  The veteran's vertebrae were tender on 
palpation.  The paraspinal muscles were spastic.  There was 
some straightening of the lumbar spine.  Forward bending was 
from 0 degrees to 40 degrees, compared to normal forward 
flexion of 0 to 95 degrees.  Backward extension was from 0 to 
5 degrees.  Lateral bending was from 0 degrees to 20 degrees 
and lateral rotation was from 0 degrees to 35 degrees, which 
the examiner stated was the normal range for that motion.  
The veteran stopped during the maneuvers due to pain.  The 
spinal rhythm was jerky.  The veteran was able to walk on his 
heels and toes but complained of pain.  He did not squat, and 
reported that he avoided squatting.  Straight leg raising 
produced sharp pain in the back at 20 degrees bilaterally.  
Knee jerks were 2+ on the left, 1+ on the right.  Ankle jerks 
were 1+ bilaterally.  He had decreased sensation to pinprick 
in the right leg.  Muscle circumference was equal in both 
legs.  Radiologic examination disclosed narrowing of the disc 
space between L5-S1.  The assigned diagnosis was discogenic 
disease of the lumbar spine.  

In his May 2000 disagreement with the assignment of a 40 
percent evaluation for his service-connected lumbar 
disability, the veteran stated he was entitled to at least an 
80 percent evaluation because of his pain and suffering.  He 
stated that his back pain sometimes made it difficult to walk 
and to get out of bed in the mornings.  He stated a belief 
that his attacks of pain were worse than reported by the 
examiner.

In his September 2000 appeal, the veteran noted that no 
radiologic examination was conducted when his back disability 
was evaluated in November 1999, and he also stated that he 
wanted a "confirmation hearing."  

VA outpatient treatment notes dated in January 2000 through 
May 2000 disclose no additional treatment for back pain and 
no additional reports of symptoms.  

An October 2000 eligibility determination for a clothing 
allowance reflects that the veteran reported using a back 
brace.  The annual clothing allowance benefit claim was 
denied by a decision issued in March 2001.

On VA examination conducted in April 2002, the veteran 
reported that his back was very stiff in the mornings.  He 
had pain when he coughed, when he sat in one position for 15 
to 20 minutes, or when he stood for 20 minutes.  He reported 
that he was able to walk a total of one block.  He reported 
that he did not sleep well because of pain.  Pain radiated to 
the left buttock and posterior thigh.  There was no weakness 
of the lower extremities.  He stated that that his pain 
medication, Tylenol with codeine, three times daily, was not 
effective to control his back pain.  The veteran walked with 
a cane in the left hand and leaning to the right.  There was 
exaggeration of the lumbar curvature.  There was no 
paraspinal muscle spasm or vertebral tenderness or sacroiliac 
joint tenderness.  Forward flexion was to 10 degrees, 
backward extension was to 0 degrees, lateral flexion was to 
10 degrees bilaterally, with pain at the left sacroiliac 
joint.  Lateral rotation was 20 of 35 degrees to both sides.  
The spinal rhythm was jerky.  Straight leg raising caused 
pain at 20 degrees in the left leg and at 20 degrees on the 
right.  Knee jerks were 2+, ankle jerks were 1+ on the left 
and 2+ on the right.  There was decreased light touch 
sensation in the left leg and foot as compared to the right.  
Magnetic resonance imaging of the lumbar spine disclosed 
intervertebral disc space narrowing of L4-L5 and a bulge and 
lateral neural foraminal encroachment.  At L5-S1, there was a 
spondylitic spur.  The assigned diagnosis was degenerative 
disc and joint disease of the lumbar spine.  An 
electromyogram was ordered, but there is no evidence 
regarding the results of that examination.

The Board's July 2003 Remand advised the veteran that he 
should identify all current treatment records, VA or private, 
and that, after review of those records, the need for further 
VA examination would be reviewed.  The only evidence 
submitted was an Improved Pension Eligibility Verification 
Report dated in January 2004 which disclosed that the veteran 
had not incurred any out-of-pocket private or VA medical 
expenses. 

Analysis

As noted above, under the criteria in effect when the veteran 
submitted his claim, assignment of a 60 percent evaluation 
required persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.  The evidence establishes that no 
diagnosis of sciatic neuropathy has been assigned, although 
the veteran complains of some radiating pain into the left 
leg.  

Although the veteran contends that his pain is constant and 
unremitting and warrants an increased evaluation in excess of 
40 percent, there is no clinical evidence that the veteran 
has sought further medical evaluation for his pain.  The 
clinical records do not reflect that the veteran has sought 
pain management consultation, or that any treatment 
modalities other than the back brace and pain medications 
have been medically recommended or attempted.  Without such 
evidence, the preponderance of the evidence is against a 
finding that the veteran's back pain is so pronounced as to 
warrant an evaluation in excess of 40 percent under the 
criteria in effect when the veteran submitted his claim in 
May 1998.  

A 60 percent evaluation, under DC 5293, as in effect from 
September 23, 2002, requires evidence of incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  Incapacitating episodes are defined 
under DC 5293/5243 as a period of acute signs and symptoms 
requiring bed rest prescribed by a physician and treatment by 
a physician.  Although the veteran reported that he could 
walk no more than one block, he did not report episodes of 
back pain of such severity as to be incapacitating and 
requiring bed rest, and there is no evidence that the veteran 
was advised by a physician that bed rest was required.  

The Board has also carefully examined the available clinical 
evidence.  While these records reflect that the veteran 
complained of pain during VA examinations, there is no 
evidence or report that the veteran was unable to maintain 
his activities of daily living as a result of his back pain.  
Thus, the veteran does not meet this criterion for an 
evaluation in excess of 40 percent under DC 5243.

The veteran could also be granted an evaluation in excess of 
40 percent under DC 5243 if there were medical evidence that 
orthopedic and neurologic impairments would warrant an 
evaluation in excess of 40 percent if evaluated separately.  
However, the record does not demonstrate that the veteran has 
neurologic impairments which may be separately evaluated.  
Deep tendon reflexes were present in both lower extremities 
on each of the VA examinations.  There is no evidence that 
sciatic neuropathy was suspected or that such diagnosis was 
assigned.  

There is no medical diagnosis of foot drop, paralysis or 
partial paralysis of any nerve innervating either lower 
extremity.  The veteran is able to walk, with a normal gait, 
although he requires use of a cane occasionally.  None of 
these findings warrants a separate, compensable evaluation 
under any diagnostic code other than 5293/5243.  The Board is 
unable to find medical evidence of orthopedic and neurologic 
disabilities which would warrant an evaluation in excess of 
the 40 percent evaluation already in effect.

The Board recognizes the veteran's complaints of pain.  The 
medical evidence makes it clear that the veteran's complaints 
of pain are credible, are linked to underlying pathology, and 
that the veteran's pain is manifested daily.  The veteran use 
narcotic medication, Tylenol with codeine, for his lumbar 
back pain on a routine basis.  However, there is, as noted 
above, no evidence that the veteran has ever sought any other 
type of treatment, and there is no evidence that any other 
treatment modality has been recommended.  

The evidence therefore establishes that, although the veteran 
has daily pain, it is not routinely so severe as to meet the 
criteria for pronounced pain, considered as pain in excess of 
severe pain, with little or no intermittent relief, as 
required for a 60 percent evaluation under DC 5293 prior to 
revision in September 2002.  The criteria of DC 5293/5243 
include contemplation of pain, and the Board does not find 
that consideration of the veteran's pain under 38 C.F.R. 
§§ 4.40 or 4.45 warrants an initial evaluation in excess of 
40 percent.

The veteran was afforded numerous opportunities to submit or 
identify additional evidence.  The veteran was afforded an 
opportunity for a hearing, but did not respond.  The veteran 
was advised on several occasions, including in a July 2003 
Remand, that further development of the evidence was in his 
interests, and was specifically advised of the types of 
evidence he should identify or submit.  In the absence of 
additional evidence which might have been obtained on further 
development, the claim must be denied.  

The evidence is not in equipoise to warrant an evaluation for 
the veteran's lumbar disability either under DC 5293 prior to 
September 2002, or as revised from September 2002 to 
September 2003, or under DC 5243 as effective from September 
26, 2003.  The provisions of 38 U.S.C.A. § 5107(b) regarding 
resolution of reasonable are not applicable in this claim to 
warrant a more favorable result, since the evidence is not in 
equipoise.


ORDER

The appeal for an evaluation in excess of 40 percent for 
service-connected discogenic disease of the lumbar spine, 
lumbar strain, is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


